DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 17 December 2021 has been entered.   
Claims 1, 3-5, 7-13 remain pending in the application, wherein claims 1 and 8-10 have been amended and claims 2 and 6 have been canceled.  The examiner acknowledges no new matter has been introduced by these amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 8 recites the limitation “the number of cracks” in lines 1-2.  The antecedent basis for this limitation is unclear because a number of cracks has not been presented previously in the claim.  The examiner suggests using the phrase “a number of cracks” in lines 1-2.
Claim 9 recites the limitation “the cross-sectional area” in line 5.  There is insufficient antecedent basis for this limitation in the claim because a cross-sectional area has not been presented previously in the claim.  The examiner suggests using the phrase “a cross-sectional area” in line 5.
Claim 9 contains the trademark/trade name Bruker Corporation.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b).  See MPEP § 2173.05(u).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the wear tester used to determine wear amount and, accordingly, the identification/description is indefinite.  The examiner suggests removing the phrase “manufactured by Bruker Corporation” since the details of the testing conditions are sufficient to describe how the wear amount is determined.
Claim 10 recites the limitation “a wear amount” in lines 1-2.  The antecedent basis for this limitation is unclear because a wear amount has been introduced previously in claim 9 and so it is unclear whether “a wear amount” as recited in claim 10 refers to the wear amount recited in claim 9 or is a different wear amount.  In the interest of advancing prosecution, the disputed limitation will be considered to refer to the same wear amount as recited in claim 9, and the examiner suggests using the phrase “the wear amount” in claim 10.
It is noted that Claim 13 recites the limitation “a copper alloy of claim 1” in line 1.  The antecedent basis for this limitation is considered to be clear because of the reference to being a copper alloy introduced previously in claim 1.  However, the examiner suggests being consistent with the use of indefinite articles for introducing new terms and definite articles for previously introduced terms (i.e. it is suggested to change “a copper alloy of claim 1” to “the copper alloy of claim 1”).


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 5 and 10 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 5 recites the limitation “wherein the copper alloy does not comprise Fe-based hard particles”.  However, claim 1 recites that the copper alloy does not comprise iron (Fe).  Since the copper alloy does not have Fe, the copper alloy would not have Fe-based hard particles.  As such, claim 5 does not further limit the subject matter of claim 1.
Claim 10 recites “the copper alloy of claims 9 or 10” (i.e. claim 10 depends on itself).  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al. (US Pat. No. 5,843,243, previously cited) in view of Merica et al. (US Pat. No. 2,102,238, previously cited).
Claim 1: Kawasaki teaches a wear-resistant copper-based alloy that can be built up on the surface of a substrate by high-density energy, such as laser, etc. (Col. 1, lines 5-13) and can be used to build up valve seats (Col. 5, lines 40-53) (i.e. laser cladding valve seats).  The alloy contains 10.0-30.0 wt% Ni, 0.5-5.0% Si, 1.0-10.0% Cr, 2.0-15.0% Co, 2.0-15.0% of at least one of Mo, Ti, etc., and the balance Cu and inevitable impurities (Col. 2, lines 14-31).  The sum of Co and Mo is about 4.0-prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  Kawasaki teaches where Fe operates similarly to Ni and Co and accordingly can substitute for part of Ni and Co and when Fe substitutes for parts of Ni and Co it is possible to use ferromolybdenum as a source of raw molten material for other elements (Col. 6, lines 12-24).  It would have been obvious to one of ordinary skill in the art before the effective filing date that Fe is not required to be added in a copper alloy containing Ni and Co based on the teachings of “can substitute” and “when Fe substitutes” (i.e. these phrases indicate Fe as being optional), which would result in a copper alloy that does not contain Fe.  However, Kawasaki is silent regarding the presence of boron. 
In a related field of endeavor, Merica teaches a copper-nickel-titanium alloy (p. 1, left col., lines 1-2).  Merica teaches that additional elements are commonly used in metallurgy, and are within the scope of the copper-nickel-titanium alloy taught by Merica, to aid in refining, purifying, degasifying, and otherwise treating the alloy to insure its production, and such elements may include up to 0.5% boron (p. 3, left col., lines 12-30), which overlaps the claimed range.  See MPEP § 2144.05.
As Kawasaki and Merica both teach a copper alloy that contains nickel and titanium, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Kawasaki to include boron because boron is commonly used as an additional element in metallurgy and may be added to a copper-nickel-titanium alloy as taught by Merica, and one would have had a reasonable expectation of success.
Claim 3: Kawasaki teaches that Cu-Ni alloys containing Co, Mo, Ti, etc. together with Si result in hard phases including silicides such as titanium silicide etc. (Col. 2, lines 45-58)  Although Kawasaki does not teach the wt% of Ti silicacide, the copper alloy as outlined above regarding claim 1 overlaps the claimed composition and therefore the claimed amount of Ti silicacide (i.e. a material property) is considered to be present because substantially identical materials have substantially identical functions or properties, absent an objective showing.  See MPEP § 2112.01.
Claim 4: Kawasaki teaches that Mo, etc. reacts with Co, etc. to produce high-melting-point compounds (Col. 7, lines 17-43) (i.e. the copper alloy includes Co-Mo-based hard particles).
Claim 5: As outlined above regarding claim 1, Kawasaki teaches where Fe operates similarly to Ni and Co and accordingly can substitute for part of Ni and Co and when Fe substitutes for parts of Ni and Co it is possible to use ferromolybdenum as a source of raw molten material for other elements (Col. 6, lines 12-24).  It would have been obvious to one of ordinary skill in the art before the effective filing date that Fe is not required to be added in a copper alloy containing Ni and Co based on the teachings of “can substitute” and “when Fe substitutes” (i.e. these phrases indicate Fe as being optional), which would result in a copper alloy that does not contain Fe and therefore does not include Fe-based hard particles.
Claim 7: Kawasaki teaches where P is one of the inevitable impurities that are present in a total amount of 0.5% (Col. 12, lines 27-35), which overlaps the claimed range.  See MPEP § 2144.05.
Claim 8: Kawasaki teaches where the copper alloy has a high toughness and thereby effectively inhibits cracking (i.e. cracks are not generated) (Col. 2, lines 6-13).  Furthermore, the copper alloy as outlined above regarding claim 1 overlaps the claimed composition and therefore the claimed crack generation (i.e. a material property) is considered to be present because substantially identical materials have substantially identical functions or properties, absent an objective showing.  See MPEP § 2112.01.
Claims 9-10: Kawasaki is silent regarding the wear amount, but the copper alloy as outlined above regarding claim 1 overlaps the claimed composition and therefore the claimed wear amount and crack generation (i.e. material properties) are considered to be present because substantially identical materials have substantially identical functions or properties, absent an objective showing.  See MPEP § 2112.01.
Claim 11: Kawasaki is silent regarding the hardness, but the copper alloy as outlined above regarding claim 1 overlaps the claimed composition and therefore the claimed hardness (i.e. a material property) is considered to be present because substantially identical materials have substantially identical functions or properties, absent an objective showing.  See MPEP § 2112.01.
Claim 12: Kawasaki teaches where pin holes were inhibited from developing (Col. 15, lines 41-47) and so is considered to teach a porosity that is substantially 0%, which overlaps the claimed range.  See MPEP § 2144.05.
Claim 13: Kawasaki teaches a wear-resistant copper-based alloy that can be built up on the surface of a substrate by high-density energy, such as laser, etc. (Col. 1, lines 5-13) and can be used to build up valve seats (Col. 5, lines 40-53) (i.e. laser cladding valve seats).  

Response to Arguments
Applicant’s amendments to claims 8-10 have overcome the indefiniteness previously set forth in the Non-Final Office Action mailed 27 September 2021.  The rejection of claims 8-10 under 35 U.S.C. 112(b) has been withdrawn.  However, upon further consideration, new rejections under 35 U.S.C. 112(b) and 112(d) have been set forth, as outlined above.
Applicant’s arguments filed 17 December 2021 have been fully considered but they are not persuasive for the following reasons:

Applicant argues, see p. 6, that the claimed alloy has a total content of Co and Mo in an amount of about 7.5-22.5 wt%.  Applicant has outlined Examples 1-7 and Comparative Examples 1-8 as evidence of the importance of this recited range.  However, it is noted that the features upon which applicant relies (i.e. cracks not generated, wear amounts, hardness, and porosities) are not recited in the independent claim and are not recited as combined required features (i.e. no claim requires all of the features to be present).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See MPEP § 2145.  Furthermore, the use of the term “about” in the claim provides for a range that can be ±10% of the stated value (see paragraph spanning p. 3-4 of the instant specification), and so the range of about .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904.  The examiner can normally be reached on M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784